Title: To Benjamin Franklin from Chevalier Gilles-Jean Barazer de Kermorvan, 19 November 1778
From: Kermorvan, Gilles-Jean Barazer, chevalier de
To: Franklin, Benjamin


Excellence
versailles 19 9bre 1778
J’ai l’honneur de vous faire part de la délivrance heureuse de notre reine, elle est accouchée aujourdhuy a onze heures quarante deux minutes, d’une fille, on s’etoit trompé pendant une heure sur le sexe, soit par l’excès de la joye ou par l’embarras d’annoncer une fille, on a annoncé un dauphin au peuple. La reine a etè en travail depuis deux heures et demie du matin. Toute la cour est dans la joye de l’etat heureux oú est la reine. Voilá le moment des graces, c’est pourquoy j’ose supplier votre excellence d’ecrire une lettre en ma faveur au ministre de la guerre, ou d’ecrire seulement au bas de ce mèmoire ces trois mots “j’ai l’honeur de recommander ce mémoire aux bontés de m: le prince de montbarrey.” Si je tardois je manquerois le travail qui va se faire, et le moment de la joye où toute la cour est. J’ose esperer que votre excellence voudra bien m’aider de sa protection, et du succès qu’on ne peut réfuser a la celebrité de votre nom.

Je serois tres honoré de vous devoir cette réconnoissance. Je suis avec le plus parfait respect de votre excellence Votre très humble et très obeissant serviteur
Le Chr. DE Kermorvan
